

116 HR 437 IH: Safe Responsible Ethical Scientific Endeavors Assuring Research for Compassionate Healthcare Act
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 437IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Sensenbrenner (for himself, Mr. Duncan, Mr. Biggs, Mr. Arrington, Mr. Banks, Mr. Duffy, and Mrs. Roby) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to prohibit research with human fetal tissue obtained
			 pursuant to an abortion, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Responsible Ethical Scientific Endeavors Assuring Research for Compassionate Healthcare Act or the Safe RESEARCH Act. 2.Prohibition on research with human fetal tissue obtained pursuant to an abortion (a)In generalSection 498A of the Public Health Service Act (42 U.S.C. 289g–1) is amended—
 (1)in the section heading, by striking Research on transplantation of fetal tissue and inserting Research with fetal tissue; (2)by amending subsection (a) to read as follows:
					
						(a)Establishment of program
 (1)In generalThe Secretary may conduct or support research with human fetal tissue, or research on modern, efficient alternatives to human fetal tissue such as organoids, induced pluripotent stem cells, and adult stem cells. The Secretary shall conduct or support any such research in accordance with this section.
 (2)Source of tissueHuman fetal tissue may be used in research carried out under paragraph (1) only if the tissue is obtained pursuant to a stillbirth.;
 (3)in subsection (b)(2)— (A)by striking subparagraph (A); and
 (B)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; (4)in subsection (c)(1)(B), by striking may have been obtained pursuant to a spontaneous or induced abortion or pursuant to a stillbirth and inserting has been obtained pursuant to a stillbirth;
 (5)in subsection (e), by adding at the end the following new paragraph:  (3)Human fetal tissue obtained for researchIn research carried out under subsection (a), human fetal tissue may be used only if such tissue was obtained in accordance with applicable State law regulating anatomical gifts.; and
 (6)by amending subsection (g) to read as follows:  (g)DefinitionsIn this section:
 (1)Human fetal tissueThe term human fetal tissue means tissue or cells obtained from a dead human embryo or fetus after a stillbirth. (2)StillbirthThe term stillbirth means a fetal death that occurs as a result of natural causes during a pregnancy, including an ectopic pregnancy..
 (b)Technical amendmentParagraph (1) of section 498B(e) of the Public Health Service Act (42 U.S.C. 289g–2(e)(1)) is amended to read as follows:
				
 (1)The term human fetal tissue means tissue or cells obtained from a dead human embryo or fetus after a spontaneous or induced abortion, or after a stillbirth..
 (c)Revision of regulationsNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services shall revise such regulations as necessary, including section 46.206 of title 45, Code of Federal Regulations, to incorporate the requirements of this section.
 (d)RepealSection 113 of the National Institutes of Health Revitalization Act of 1993 (42 U.S.C. 289g–1 note) is hereby repealed.
			